Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      15-JUL-2019
                                                      08:21 AM



                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       WILLIAM P. ORNELLAS,
                            Respondent.


                        ORIGINAL PROCEEDING
                          (ODC #17-O-206)

         ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the

Office of Disciplinary Counsel, with the approval of the

Disciplinary Board of the Hawai#i Supreme Court, for an order

granting the request of attorney William P. Ornellas to resign

from the practice of law in lieu of discipline, and the affidavit

attached in support thereof, we find Respondent Ornellas’s

affidavit meets the requirements of Rule 2.14(a) of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and find

Respondent Ornellas avers and admits to misconduct that we

conclude represents serious violations of Rules 1.8(a), 1.8(b),
8.3(d) and 8.4(c) of the Hawai#i Rules of Professional Conduct

(2014).   We conclude this misconduct justifies granting the

petition.    Therefore,

            IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.    The resignation shall become

effective 30 days after the date of this order, pursuant to RSCH

Rules 2.14(d) and 2.16(c).

            IT IS FURTHER ORDERED that the Clerk of this court

shall remove William P. Ornellas’s name from the role of

attorneys licensed to practice law in this jurisdiction and,

within 30 days after entry of this order, Respondent Ornellas

shall submit to the Clerk the original certificate evidencing his

license to practice law in this jurisdiction or an affidavit

establishing good cause for his failure to do so.

            IT IS FURTHER ORDERED that Respondent Ornellas shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys, the Disciplinary Board of the Supreme Court

of the State of Hawai#i shall provide notice of the disbarment as

required by RSCH Rule 2.16(e), and the Clerk shall provide notice

to all state judges, pursuant to RSCH Rule 2.16(f).

            IT IS FURTHER ORDERED that Respondent Ornellas shall

bear the costs of ODC’s investigation and any preliminary

disciplinary proceedings upon the timely submission by ODC of a

verified bill of costs, as authorized by RSCH Rule 2.3(c).


                                  2
          IT IS FINALLY ORDERED that Respondent Ornellas shall be

required, as a precondition to any future petition seeking to be

reinstated to the practice of law, to submit proof he has fully

satisfied the judgment entered against him in the underlying

matter.

          DATED:   Honolulu, Hawai#i, July 15, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3